          Case 1:20-cv-03487-RA Document 12 Filed 07/22/20 Page 1 of 2
                                                                 USDC-SDNY
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                     DOC#:
SOUTHERN DISTRICT OF NEW YORK                                    DATE FILED: 7/22/2020


 G & G CLOSED CIRCUIT EVENTS, LLC,

                             Plaintiff,

                        v.
                                                              No. 20-CV-3487 (RA)
 MANUEL SANCHEZ TORRES, individually
 and d/b/a MI LUGAR RESTAURANT d/b/a
                                                                     ORDER
 EL REY DEL TACO a/k/a LA EQUINITA;
 and MI LUGAR RESTAURANT CORP., an
 unknown business entity d/b/a MI LUGAR
 RESTAURANT d/b/a EL REY DEL TACO
 a/k/a LA ESQUINITA,

                             Defendants.


RONNIE ABRAMS, United States District Judge:

       On June 17, 2020, Plaintiff filed an affidavit of service stating that Defendant Mi Lugar

Restaurant Corp. was served on June 2, 2020. Defendant’s answer was due on June 23, 2020.

Defendant has not appeared, answered, or otherwise responded to the Complaint. Defendant

shall do so or seek an extension by August 5, 2020. If Defendant fails to do so, and Plaintiff

intends to move for default judgment, it shall do so by August 19, 2020. Any motion for default

judgment must comply with Rule 5 of the Court’s Emergency Individual Rules and Practices in

Light of Covid, available at https://nysd.uscourts.gov/hon-ronnie-abrams, and must be supported

by a Clerk’s Certificate of Default, which Plaintiff may obtain in accordance with Rule 16.1 of

the Southern District of New York’s Electronic Case Filing Rules & Instructions, available at

https://nysd.uscourts.gov/rules/ecf-related-instructions.
            Case 1:20-cv-03487-RA Document 12 Filed 07/22/20 Page 2 of 2




         Plaintiff shall serve a copy of this Order on Defendant by July 29, 2020 and promptly file

proof of such service on the docket.

SO ORDERED.

Dated:      July 22, 2020
            New York, New York

                                                  Ronnie Abrams
                                                  United States District Judge




                                                     2
